DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-10, 12-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCDERMOTT (US 9,452,848).
Re Claim 1, MCDERMOTT teaches a spray washing cart apparatus: comprising: a cart 38;  a nozzle array holder (the bar leading up to 40); at least one cleaning nozzle array (40) arranged on the nozzle array holder, the cleaning nozzle array comprising a plurality of spray nozzles for spray washing (on 40); a water distribution manifold 48 for supplying water to the cleaning nozzle array; and a water pump 46 connectable to the cleaning nozzle array through the manifold, wherein the water pump is mounted on the cart, wherein the cleaning nozzle array extends in a first direction (into and out of page, Fig. 3), wherein the nozzle array holder is mounted on a top side of the cart to be linearly moveable in a second direction transverse to the first direction (via mast 62, col. 6 line 17).
Re Claim 2, the nozzle array holder is movable at least via the wheels of the cart.
Re Claim 6, the spray nozzles project outward beyond at least one side of the cart (Fig. 3 front of cart).
Re Claim 9, it is expected that there is a movable duct as the nozzle holder moves. See Fig. 3.
Re Claim 10, the water distribution manifold comprises at least one valve 48.
Re Claim 12, any part of the frame such as 60 or 62 connected to the nozzle holder read son the limit switch for limiting movement of the nozzle array holders, as well as 74.
Re Claim 13, the cart is manually movable via wheels 42.
Re Claim 15, there are 4 wheels 42.
Re Claim 16, at least one wheel is a steerable wheel, at least manually, noting that no additional structure is being claimed.
Re Claim 17, the wheel holder reads on a brake for locking the wheel. 
Re Claim 18, any of the frames or parts of the apparatus read on the claimed fastener for attaching a strap or belt to the cart apparatus.
Re Claim 19, a side wall of the bottom frame reads on a bumper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MCDERMOTT (US 9,452,848).
MCDERMOTT is relied upon as applied to the claims above.
Claims 7-9 and 11 are further directed towards a controller and movable guide and drive for the nozzle array holder. These all appear to be implicitly present. Nevertheless these claims are rejected as unpatentable over MCDERMOTT because it would have at least been obvious to provide a controller which controls a movement of a nozzle, especially with a movable support 60/62 and clamp 74 taught, in order to make it automatically controlled, and perform targeted washing without human intervention.

Allowable Subject Matter
Claims 3-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711